813 F.2d 1228Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Antonio B. SAMPANG, Plaintiff-Appellant,v.R. Michael MARSH;  Frederick J. Allen, Defendants-Appellees.
No. 86-1124.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 28, 1987.Decided March 4, 1987.

Before SPROUSE, ERVIN and WILKINS, Circuit Judges.
Antonio B. Sampang, appellant pro se.
Francis Walter Pedrotty, Office of the Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order refusing relief on plaintiff's claim that he was terminated from his employment in violation of his federal rights is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Sampang v. Marsh, C/A No. 85-375-R (W.D.Va., Apr. 30, 1986).


2
AFFIRMED.